Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2021, 01/28/2021, 12/22/2020, and 08/19/2020 have been considered. The submissions are in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9-11, 14, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filev et al. (US 2014/0277835; already of record from IDS, hereinafter Filev).
Regarding Claim 1:
Filev discloses a computer-implemented method, comprising: obtaining, by a planning circuit on a vehicle, a proposed trajectory for the vehicle in response to a driving scenario (Filev, Para. [0029], Filev discloses a trajectory is determined based on maximum and minimum speeds and transient road conditions (i.e. driving scenario)); 
obtaining, by the planning circuit, an estimated speed profile (Filev, Para. [0028-0029], Filev discloses a speed profile is calculated), and a confidence score, wherein the confidence score represents a similarity of the estimated speed profile to an actual speed profile that would be generated by a control circuit for the proposed trajectory (Filev, Para. [0041-0043], Fig. 12, Filev discloses an acceptance rate (confidence score) which represents differences between an estimated speed profile and target speed profile (actual speed profile)); 
determining whether the confidence score meets a confidence threshold (Filev, Para. [0042-0043], Filev discloses an acceptance rate compared to a threshold value); and 
in accordance with a determination that the confidence score exceeds the confidence threshold, operating, by a control circuit on the vehicle, the vehicle along the proposed trajectory (Filev, Para. [0042-0043], Fig. 13, Filev discloses when the acceptance rate has not fallen below the threshold the vehicle continues along the trajectory without change).  
Regarding Claim 2:
Filev further discloses in accordance with a determination that the confidence score does not meet the confidence threshold: obtaining, by the planning circuit, a second trajectory based on a predetermined speed profile heuristic (Filev, Para. [0043], Fig. 13, Filev discloses when the acceptance rate falls below the threshold a recalculation of speed profile occurs which results in a new trajectory of the vehicle), and 
operating, by the control circuit, the vehicle along the second trajectory (Filev, Fig. 13, Para. [0043], Filev discloses the vehicle operates at the recalculated speed profile along the updated trajectory).  
Regarding Claim 5:
Filev further discloses wherein obtaining, by the planning circuit, an estimated speed profile and a confidence score comprises: 
receiving, by the control circuit, a query for the estimated speed profile, comprising data defining the driving scenario and the proposed trajectory (Filev, Para. [0026], Fig. 3, Filev discloses an optimizer receives data defining road conditions, route, and speed limits as dictated by the input from interaction with at least the HMI device); 
generating, by the control circuit, the estimated speed profile using the proposed trajectory and the data defining the driving scenario (Filev, Para. [0026], Fig. 3, Filev discloses an optimizer generates a speed profile based on the proposed route, and data defining at least road conditions); and 
generating, by the control circuit, the confidence score (Filev, Para. [0045], Fig. 14, Filev discloses the optimization controller updates an acceptance rate).
Regarding Claim 9:
Filev further discloses wherein generating, by the control circuit, the confidence score comprises: obtaining a set of principal components from a principal component analysis of a plurality of speed profiles (Filev, Para. [0028], Filev discloses an estimated speed profile is determined by Bellman’s Optimality Principle which evaluates each of the potential trajectories to optimize the speed profile along the trajectory); and 
generating the confidence score as a variance between the set of principal components and the estimated speed profile (Filev, Para. [0028], [0041-0043], Fig. 12 and 14, Claim 27, Filev discloses an acceptance rate (confidence score) is determined and updated based on the target speed along the trajectory (i.e. optimal speed profile)).  
Regarding Claim 10:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 11:

Regarding Claim 14:
Filev further discloses wherein the control circuit is further configured for: receiving a first query for an estimated speed profile, wherein the first query comprises data defining a first driving scenario and a first trajectory (Filev, Para. [0026], Fig. 3, Filev discloses an optimizer receives data defining road conditions, route, and speed limits as dictated by the input from interaction with at least the HMI device), and 
generating an estimated speed profile using the data defining the first driving scenario (Filev, Para. [0026], Fig. 3, Filev discloses an optimizer generates a speed profile based on the proposed route, and data defining at least road conditions); and 
wherein obtaining, by the planning circuit, an estimated speed profile and a confidence score comprises: receiving, by the control circuit, a query for the estimated speed profile, comprising data defining the driving scenario and the proposed trajectory (Filev, Para. [0026], Fig. 3, Filev discloses an optimizer receives data defining road conditions, route, and speed limits as dictated by the input from interaction with at least the HMI device), 
generating, by the control circuit, the estimated speed profile using the proposed trajectory and the data defining the driving scenario (Filev, Para. [0026], Fig. 3, Filev discloses an optimizer generates a speed profile based on the proposed route, and data defining at least road conditions), and 
generating, by the control circuit, the confidence score (Filev, Para. [0045], Fig. 14, Filev discloses the optimization controller updates an acceptance rate).  
Regarding Claim 16:
The claim recites analogous limitations to Claim 9 above, and is therefore rejected on the same premise.
Regarding Claim 19:
The claim recites analogous limitations to Claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The claim recites analogous limitations to Claim 2 above, and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Filev in view of Sadikov et al. (Pessimistic Heuristics beat Optimistic ones in Real-Time Search; already of record from IDS, hereinafter Sadikov). 
Regarding Claim 3:
Filev discloses the method of claim 2.
Sadikov, pertinent to the same problem, discloses wherein the predetermined speed profile heuristic is an optimistic heuristic (Sadikov, Section 2-2.1, Sadikov discloses an optimistic heuristic for determining an optimal path (i.e. speed profile)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Filev to include an optimistic heuristic as disclosed by Sadikov in order to guarantee an optimal solution with a complete data set available, (see Sadikov, Section 1).
Regarding Claim 4:
Filev discloses the method of claim 2.
Sadikov, pertinent to the same problem, discloses wherein the predetermined speed profile heuristic is a pessimistic speed profile heuristic (Sadikov, Section 2-2.1, Sadikov discloses a pessimistic heuristic for determining an optimal path (i.e. speed profile)).  
Filev to include a pessimistic heuristic as disclosed by Sadikov in order to generate an optimal solution with an incomplete data set available, (see Sadikov, Section 1).
Regarding Claim 12:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Claims 6-8, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Filev in view of Russell et al. (USP 11,192,545; hereinafter Russell). 
Regarding Claim 6:
Filev discloses the method of claim 5.
Russell, in the same field of endeavor of vehicle controls, discloses generating the estimated speed profile using a trained model, wherein the trained model represents a plurality of associations between a plurality of trajectories and a plurality of speed profiles, and wherein each speed profile in the plurality of speed profiles is generated by the control circuit from a respective trajectory in the plurality of trajectories (Russell, Column 14, Lines 22-52, Claims 1 and 12, Russell discloses a speed planning model (i.e. trained model) generates a speed profile for a driving solution based on a plurality of trajectories and speed profiles where each speed profile is based on a respective trajectory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Filev to include a learning model trained through optimization of speed profiles with associated trajectories as disclosed by Russell 
Regarding Claim 7:
The combination of Filev and Russell discloses the method of claim 6.
Filev further discloses wherein receiving, by the planning circuit, the proposed trajectory comprises receiving the proposed trajectory using the data in the first perception pipeline (Filev, Para. [0026-0029], Filev discloses a trajectory is based on at least data received indicating detected location (i.e. perception data)).  
Russell, in the same field of endeavor of vehicle control, discloses the trained model is trained on a second plurality of speed profiles generated by a control circuit configured to receive data from a first perception pipeline (Russell, Column 14, Lines 34-52, Russell discloses the speed planning model is trained using map information and sensor data used for speed profiles, with the data being received from at least the perception system, see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Filev to include a trained model as disclosed by Russell in order to predict alternative trajectories and determine probability for each trajectory, (Russell, Column 18, Lines 44-63).
Regarding Claim 8:
The combination of Filev and Russell discloses the method of claim 7.
Filev further discloses the control circuit is further configured for receiving data from a second perception pipeline that is unavailable to the first perception pipeline (Filev, Fig. 3, Para. [0027], Filev discloses data is received by a controller through a second pipeline).  
Regarding Claim 15:

Regarding Claim 17:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chai et al. (US 2019/0063939) – discloses a method of providing a speed estimation for route planning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664